
	

113 SJ 46 IS: Declaration of War against the Organization known as the Islamic State
U.S. Senate
2014-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		113th CONGRESS
		2d Session
		S. J. RES. 46
		IN THE SENATE OF THE UNITED STATES
		
			December 3, 2014
			Mr. Paul introduced the following joint resolution; which was read twice and referred to the Committee on Foreign Relations
		
		JOINT RESOLUTION
		To declare that a state of war exists between the organization referring to itself as the Islamic
			 State and the Government and the people of the United States, and to make
			 provisions to prosecute the same.
	
	
		Whereas article I, section 8, of the United States Constitution provides, The Congress shall have the Power to … declare war;Whereas President George Washington, who presided over the Constitutional Convention, lectured:  The Constitution vests the power of declaring war with Congress.  Therefore no offensive
			 expedition of importance can be undertaken until after they have
			 deliberated upon the subject, and authorized such a measure.;Whereas James Madison, father of the Constitution, elaborated in a letter to Thomas Jefferson:	The constitution supposes, what the History of all Governments demonstrates, that the Executive is
			 the branch of power most interested in war, and most prone to it. It has
			 accordingly with studied care vested the question of war in the
			 Legislature.;Whereas James Madison wrote in his Letters of Helvidius: In this case, the constitution has decided what shall not be deemed an executive authority;
			 though it may not have clearly decided in every case what shall be so
			 deemed.  The declaring of war is expressly made a legislative function.;Whereas the organization referring to itself as the Islamic State has declared war on the United
			 States and its allies; andWhereas the Islamic State presents a clear and present danger to United States diplomatic
			 facilities in the
			 region, including our embassy in Baghdad, Iraq, and consulate in Erbil,
			 Iraq: Now, therefore, be it
		
	
		1.Short TitleThis joint resolution may be cited as the Declaration of War against the Organization known as the Islamic State.2. Declaration of a State of War between the People and Government of the United States Against the
			 Organization Known as the Islamic State(a)DeclarationThe state of war between the United States and the organization referring to itself as the Islamic
			 State, also known as the Islamic State of Iraq and the Levant (ISIL) and
			 the Islamic State of Iraq and Syria (ISIS), which has been thrust upon the
			 United States, is hereby formally declared pursuant to article I, section
			 8, clause 11, of the United States Constitution.(b)AuthorizationThe President is hereby authorized and directed to use the Armed Forces of the United States to
			 protect the people and facilities of the United States in Iraq and Syria
			 against the threats posed thereto by the organization referring to itself
			 as the Islamic State, also
			 known as the Islamic State of Iraq and the Levant (ISIL) and the Islamic
			 State of Iraq and Syria (ISIS).(c)Rules of Construction(1)Scope of authorityNothing in this section shall be construed as declaring war or authorizing force against any
			 organization—(A)other than the organization referring to itself as the Islamic State, also known as the Islamic
			 State of Iraq and the Levant (ISIL) and the Islamic State of Iraq and
			 Syria (ISIS); or(B)based on affiliation with the organization referring to itself as the Islamic State, also known as
			 the Islamic State of Iraq and the Levant (ISIL) and the Islamic State of
			 Iraq and Syria (ISIS).(2)No extraordinary authorityNothing in this section shall be construed as granting the executive branch any powers beyond those
			 expressly provided under subsection (b).(3)Limitation on use of ground combat forcesNothing in this section shall be construed as authorizing the use of ground combat forces except—(A)as necessary for the protection or rescue of members of the United States Armed Forces or United
			 States citizens from imminent danger posed by the organization referring
			 to itself as the Islamic State, also known as the Islamic State of Iraq
			 and the Levant (ISIL) and the Islamic State of Iraq and Syria (ISIS);(B)for limited operations against high value targets; or(C)as necessary for advisory and intelligence gathering operations.(d)War power resolution requirements(1)Specific statutory authorizationConsistent with section 8(a)(1) of the War Powers Resolution (50 U.S.C. 1547(a)(1)), Congress
			 declares that this
			 section is intended to constitute specific statutory authorization within
			 the meaning of section 5(b) of the War Powers Resolution (50 U.S.C.
			 1544(b)).(2)Applicability of other requirementsNothing in this resolution supersedes any requirement of the War Powers Resolution (50 U.S.C. 1541
			 et seq.).3.Repeal of prior authorization for use of United States Armed Forces against IraqThe authorization for the Use of Military Force Against Iraq Resolution of 2002 (Public Law
			 107–243; 50 U.S.C. 1541 note) is hereby repealed.4.No existing authorityThe Authorization for the Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) does not
			 provide any authority for the use of military force against the
			 organization referring to itself as the Islamic State, and shall not be
			 construed as providing such authority.
		5.Sunset of 2001 Authorization for the Use of Military ForceThe Authorization for the Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) shall
			 terminate on the date that is one year after the date of the enactment of
			 this joint resolution.6.ExpirationThe declaration and authorization in this joint resolution shall expire on the date that is one
			 year after the date of the enactment of this joint resolution.
